                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:17-CV-550-GCM


TIMOTION USA, INC.,                                     )
                               Plaintiff,               )
                                                        )
v.                                                      )
                                                        )
ODDELLO INDUSTRIES, LLC,                                )
                     Defendant.                         )

                                              ORDER

       THIS MATTER COMES before the Court on the Court’s own motion. The trial in this

matter is continued. The court will reset the trial date via separate Notice.

       IT IS SO ORDERED.
                                        Signed: April 1, 2019
